            Case 5:21-cv-00668-JP Document 12 Filed 04/07/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT L. GARY,               :
    Plaintiff,                :
                              :
     v.                       :                      CIVIL ACTION NO. 21-CV-668
                              :
ANDREW SAUL,                  :
UNITED STATES SOCIAL SECURITY :
COMMISSION                    :
     Defendant.               :

                                             ORDER

       AND NOW, this 7th day of April, 2021, upon consideration of Plaintiff Robert L. Gary’s

Motion to Proceed In Forma Pauperis (ECF No. 7), and his pro se Amended Complaint (ECF

No. 8) it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Amended Complaint is DEEMED filed.

       3.      The Amended Complaint is DISMISSED WITHOUT PREJUDICE for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons in the Court’s

Memorandum.

       4.      Gary may file a second amended complaint within thirty (30) days of the date of

this Order limited to a claim appealing a denial of disability benefits brought pursuant to 42

U.S.C. § 405(g). Upon the filing of a second amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

       5.      The Clerk of Court is DIRECTED to send Gary a blank copy of the Court’s form

Complaint for Review of a Social Security Disability or Supplemental Security Income Decision
            Case 5:21-cv-00668-JP Document 12 Filed 04/07/21 Page 2 of 3




bearing the above-captioned civil action number. Gary may use this form to file his second

amended complaint if he chooses to do so.1

       6.      If Gary does not wish to amend his Amended Complaint and instead intends to

stand on his Amended Complaint as originally pled, he may file a notice with the Court within

thirty (30) days of the date of this Order stating that intent, at which time the Court will issue a

final order dismissing the case. Any such notice should be titled “Notice to Stand on

Complaint,” and shall include the civil action number for this case. See Weber v. McGrogan,

939 F.3d 232 (3d Cir. 2019) (“If the plaintiff does not desire to amend, he may file an

appropriate notice with the district court asserting his intent to stand on the complaint, at which

time an order to dismiss the action would be appropriate.” (quoting Borelli v. City of Reading,

532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703-04 (3d

Cir. 1996) (holding “that the district court did not abuse its discretion when it dismissed with

prejudice the otherwise viable claims . . . following plaintiffs’ decision not to replead those

claims” when the district court “expressly warned plaintiffs that failure to replead the remaining

claims . . . would result in the dismissal of those claims”).

       7.      If Gary fails to file any response to this Order, the Court will conclude that Gary

intends to stand on his Amended Complaint and will issue a final order dismissing this case.2


1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
2
 The six-factor test announced in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir.
1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 n.2 (3d Cir. 2017) (per curiam)


                                                  2
           Case 5:21-cv-00668-JP Document 12 Filed 04/07/21 Page 3 of 3




See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may

be inferred from inaction after issuance of an order directing him to take action to cure a

defective complaint).

                                              BY THE COURT:


                                                            /s/ John R. Padova
                                                           JOHN R. PADOVA, J.




(“Where a plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or
where the plaintiff's behavior is so contumacious as to make adjudication of the case impossible,
a balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).


                                                 3
